Citation Nr: 1647401	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-00 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent and in excess of 40 percent since October 27, 2014 for service-connected inflammatory spondyloarthritis of the lumbothoracic spine.

2. Entitlement to an initial disability rating in excess of 20 percent for service-connected sacroiliitis and left hip joint capsule dysfunction.

3. Entitlement to an initial disability rating in excess of 10 percent for service-connected inflammatory spondyloarthritis of the cervical spine.

4. Entitlement to an initial disability rating in excess of 10 percent and in excess of 50 percent since October 27, 2014 for service-connected chronic headaches.

5. Entitlement to a disability rating in excess of 20 percent for service-connected inflammatory spondyloarthritis with history of a stress fracture of the right pubic ramus and sacroiliac joint sclerosis.


REPRESENTATION

Appellant represented by:	James Fausone, Esq.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to September 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2009 and November 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In March 2014, the Board remanded the claims for additional development. 

Additional claims were addressed in a March 2016 Statement of the Case and a May 2016 VA Form 9 (Appeal to Board of Veterans' Appeals).  This matter has not been certified to the Board as of the current time, however.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

In a November 2016 statement from her attorney, the Veteran specifically withdrew her appeal of all issues before the Board.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an initial disability rating in excess of 20 percent and in excess of 40 percent since October 27, 2014 for service-connected inflammatory spondyloarthritis of the lumbothoracic spine have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an initial disability rating in excess of 20 percent for service-connected sacroiliitis and left hip joint capsule dysfunction have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204

3. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an initial disability rating in excess of 10 percent for service-connected inflammatory spondyloarthritis of the cervical spine have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to an initial disability rating in excess of 10 percent and in excess of 50 percent since October 27, 2014 for service-connected chronic headaches have been met. 
38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

5. The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to a disability rating in excess of 20 percent for service-connected inflammatory spondyloarthritis with history of a stress fracture of the right pubic ramus and sacroiliac joint sclerosis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. An appeal may be withdrawn in writing or in testimony at a hearing. 38 C.F.R. § 20.204. In this case, the Veteran, in a November 2016 statement from her attorney, withdrew all of the claims pending before the Board based upon the RO's grant of a total disability rating due to individual unemployability (TDIU). There remain no allegations of errors of fact or law for appellate consideration as it relates to these issues. Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed without prejudice.


ORDER

The appeal for an increased initial disability rating in excess of 20 percent and in excess of 40 percent since October 27, 2014 for service-connected inflammatory spondyloarthritis of the lumbothoracic spine is dismissed. 

The appeal for an increased initial disability rating in excess of 20 percent for service-connected sacroiliitis and left hip joint capsule dysfunction is dismissed. 

The appeal for an increased initial disability rating in excess of 10 percent for service-connected inflammatory spondyloarthritis of the cervical spine is dismissed.

The appeal for an increased initial disability rating in excess of 10 percent and in excess of 50 percent since October 27, 2014 for service-connected chronic headaches is dismissed. 

The appeal for an increased disability rating in excess of 20 percent for service-connected inflammatory spondyloarthritis with history of a stress fracture of the right pubic ramus and sacroiliac joint sclerosis is dismissed. 



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


